Citation Nr: 1454653	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-14 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss for the period ending May 10, 2010.  

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss for the period after May 10, 2010.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of frostbite to feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs Regional Office (RO) in Detroit, Michigan.  

In September 2014, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file, which reflects that the Board would keep the record open for a period of 60 days for the submission of additional evidence.  See Hearing Transcript at 7.  No additional evidence has been submitted.

At the hearing, the Veteran stated that his hearing had gotten worse.  Therefore, the issue of entitlement to an increased rating for bilateral hearing loss for the period after May 10, 2010, the date of the Veteran's most recent VA examination, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  Also addressed in the REMAND portion of the decision below and REMANDED to the AOJ are the Veteran's claims of service connection for hypertension and frostbite residuals.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

For the period ending May 10, 2010, bilateral hearing loss has been characterized by Level III hearing acuity in the left ear and Level IV hearing acuity in the right ear.


CONCLUSION OF LAW

For the period ending May 10, 2010, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent a letter to the Veteran in November 2009, prior to the adjudication of his claim in September 2010, giving him proper notice in satisfaction of the VCAA, including the evidence and information necessary to establish a disability rating and an effective date.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of claims. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

All pertinent, identified medical records have been obtained and considered, including VA treatment records for the period on appeal.  The Veteran was afforded a VA audiology examination in May 2010 for his claim.  There is no argument or indication that the opinion is inadequate.  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence. 

Finally, neither the Veteran nor his representative assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the VCAA requirements.

Increased Rating - Hearing Loss

The Veteran is seeking a rating in excess of 10 percent for bilateral hearing loss.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart, 21 Vet. App. at 509-10.

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids. 38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. 
§ 4.85(e).

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated. In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a).  In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied, with that numeral then being elevated to the next higher numeral. 38 C.F.R. § 4.86(b).

The Veteran had a VA audiology examination in May 2010.  He described his hearing loss and constant ringing in both ears.  He also stated that he had difficultly hearing in his daily life, and trouble understanding the clarity of words.  The Veteran also testified before the Board in September 2014.  He stated that he can't always hear what is going on behind him, and that he has to pay strict attention when getting out and about on his own.  He also testified that he has to pay strict attention to hear others, and that he has to turn up the volume of his television or radio from time to time.

The following puretone thresholds and speech recognition scores were documented in the May 2010 VA audiology examination:






HERTZ





500
1000
2000
3000
4000
Average
CNC
Left
10
25
40
60
65
47.5
76
Right
10
15
25
70
70
45
72

These audiology findings show Level III hearing acuity in the left ear and Level IV hearing acuity in the right ear under Table VI.  Under Table VII, this warrants a 10 percent disability rating.  There is not an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86.  

In sum, the Veteran is not entitled to a rating in excess of 10 percent for bilateral hearing loss for the period ending May 10, 2010.  

The Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for hearing loss under any alternate code.  See Schafrath, 1 Vet. App. at 593.  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, the symptoms discussed by the Veteran, such as difficulty hearing in his daily life, trouble understanding the clarity of words, difficulty hearing what is going on behind him, paying strict attention to others and his surroundings, and having to turn up the volume of his television or radio, are contemplated by the rating criteria; the evidence does not present such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The Veteran has simply not alleged any symptoms that may be considered exceptional or unusual for a person suffering from hearing loss.  Even if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, there is no showing of marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  

The Board also notes that a claim for entitlement to a total disability rating based on individual unemployability due the Veteran's service-connected disability cannot be inferred, inasmuch as there is no evidence of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  This retired Veteran does not contend, and it is not otherwise shown, to be unable to obtain or maintain substantially gainful employment at any time relevant to the claim/appeal period due to his service-connected hearing loss disability.

Finally, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against a compensable rating.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied to this extent.  38 C.F.R. § 4.3.


ORDER

A rating in excess of 10 percent is denied for the period ending on May 10, 2010.  


REMAND

Increased Rating - Hearing Loss

At his hearing before the Board, the Veteran stated that his hearing loss has gotten worse.  A new examination is accordingly necessary.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity).  As he also stated that he receives treatment from VA for his hearing loss, any outstanding records on this issue should be obtained.  




Service Connection - Hypertension and Frostbite Residuals

As an initial matter, the Board notes that the Veteran's service treatment records (STRs) are fire-related as noted in an October 2005 response to Request for Information under PIES (Personal Information Exchange System).

Additional development is also required on the Veteran's remaining claims.  At his hearing, the Veteran stated that he believes his hypertension was spurred by his fear in service of incoming artillery.  He stated that he was treated after service by Dr. H.B., who has since passed away and had his practice taken over by his son, also named H.B.  These records need to be obtained, as does a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran contends that his frostbite occurred during his Korea service while guarding ammunition outside during cold weather.  On remand, the RO should obtain complete personnel records that address the Veteran's specific duty stations and duties.

During the hearing, the Veteran stated that Dr. H.B. treated him for symptoms of frostbite, and that he received treatment from VA facilities in either Allen Park or Lincoln Park, Michigan, and the John Dingell VA hospital in Detroit, Michigan.  These records, as well as a VA examination, need to be obtained.  See id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the Veteran's service personnel records from the National Personnel Records Center (NPRC) and other appropriate records depositories.  Associate any such available documents with the Veteran's claims file.

2. After obtaining any necessary authorizations from the Veteran, request any outstanding treatment records of the Veteran related to his hearing loss, hypertension, and frostbite residuals.  This should specifically include records from Dr. H.B. and his son, as well as VA records from Allen Park or Lincoln Park, Michigan and Detroit, Michigan.  

All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  Reasonable efforts are necessary for non-federal records.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given notice and allowed an opportunity to provide such records.  

3. Following completion of the above-requested development, schedule a VA examination to evaluate the current severity of the Veteran's bilateral hearing loss.  All indicated tests and studies should be performed and findings reported in detail.  The claims folder must be made available to the examiner for review prior to examination.  

4. Following completion of the above-requested development, schedule a VA examination concerning the Veteran's hypertension and frostbite residuals.  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review.  

Based on review of the record and examination of the Veteran, the examiner should respond to the following:  

(a) Is it at least as likely as not (i.e., probability of 50 percent or more) that a current hypertension disability is attributable to the Veteran's military service?

(b) Is it at least as likely as not (i.e., probability of 50 percent or more) that a current frostbite residual disability is attributable to the Veteran's military service?

In responding to the above, the examiner should address all relevant treatment records.  The examiner should give medical reasons for accepting or rejecting the Veteran's lay statements regarding in-service injury and continued symptoms since service.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5. When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If any of the benefits sought are not granted, furnish a Supplemental Statement of the Case and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


